Opinion filed November 20, 2014




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00112-CR
                                   __________

               JOHNNY EUGENE DAVIS, SR., Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                             Palo Pinto County, Texas
                           Trial Court Cause No. 15154


                     MEMORANDUM OPINION
      Johnny Eugene Davis, Sr., entered an open plea of guilty to the third-degree
felony offense of injury to a child. The trial court accepted Appellant’s plea,
convicted Appellant of the offense, and assessed Appellant’s punishment at
confinement for eight years and a fine of $2,500. We dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw in this
appeal. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there
are no arguable grounds to advance on appeal. Counsel has provided Appellant
with a copy of the motion and a copy of the brief, and counsel has advised
Appellant of his right to review the record and file a response to counsel’s brief.1
A response has not been filed.2 Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).               Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.


        1
         Counsel has also provided Appellant with a copy of the record.
        2
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief. The response, if any, was due for filing on or before August 27, 2014. Appellant filed
a pro se motion for extension of time to file a pro se response. We granted the motion in part and ordered
that the response was due for filing in our court on or before November 10, 2014. Appellant has not filed
a response.



                                                      2
       The motion to withdraw is granted, and the appeal is dismissed.




                                                  PER CURIAM


November 20, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3